EXHIBIT 10.8
 
DEMAND NOTE

January 17, 2007
 

RMB 1,658,275
 Hull, Massachusetts

 


FOR VALUE RECEIVED, SinoHub, Inc. (the “Maker”), promises to pay to Henry T.
Cochran (the “Holder”) the principal sum of One Million Six Hundred Fifty-Eight
Thousand Two Hundred and Seventy-Five RMB on January 16, 2008, together with
interest at a rate of 7.69% per annum compounded annually unless the Holder
makes a demand for full or partial repayment at an earlier date. The Holder may,
at any time, demand repayment of any amount of the principal remaining on this
note and such payment will be made by Maker within ten (10) days plus all
interest due on said amount. All payments by the Maker under this Note shall be
in immediately available funds.


This Note shall become immediately due and payable without notice or demand upon
the occurrence at any time of any of the following events of default
(individually, “an Event of Default” and collectively, “Events of Default”):


 
(1)
default in the payment or performance of this or any other liability or
obligation of the Maker to the Holder, including the payment when due of any
principal, premium or interest under this Note;



 
(2)
the liquidation, termination of existence, dissolution, insolvency or business
failure of the Maker, or the appointment of a receiver or custodian for the
Maker or any part of its property; or



 
(3)
the institution by or against the Maker or any indorser or guarantor of this
Note of any proceedings under the United States Bankruptcy Code or any other
federal or state bankruptcy, reorganization, receivership, insolvency or other
similar law affecting the rights of creditors generally or the making by the
Maker or any indorser or guarantor of this Note of a composition or an
assignment or trust mortgage for the benefit of creditors.



Upon the occurrence of an Event of Default, the Holder shall have then, or at
any time thereafter, all of the rights and remedies afforded by the Uniform
Commercial Code as from time to time in effect in the Commonwealth of
Massachusetts or afforded by other applicable law.


Every amount overdue under this Note shall bear interest from and after the date
on which such amount first became overdue at a rate of 10% per annum. Such
interest on overdue amounts under this Note shall be payable on demand and shall
accrue and be compounded monthly until the obligation of the Maker with respect
to the payment of such interest has been discharged (whether before or after
judgment).


In no event shall any interest charged, collected or reserved under this Note
exceed 10% per annum and if any such payment is paid by the Maker, then such
excess sum shall be credited by the Holder as a payment of principal.


All payments by the Maker under this Note shall be made without setoff or
counterclaim and be free and clear and without any deduction or withholding for
any taxes or fees of any nature whatever, unless the obligation to make such
deduction or withholding is imposed by law. The Maker shall pay and save the
Holder harmless from all liabilities with respect to or resulting from any delay
or omission to make any such deduction or withholding required by law.
 

--------------------------------------------------------------------------------


 
Whenever any amount is paid under this Note, all or part of the amount paid may
be applied to principal, premium or interest in such order and manner as shall
be determined by the Holder in its discretion.


No reference in this Note to any guaranty or other document shall impair the
obligation of the Maker, which is absolute and unconditional, to pay all amounts
under this Note strictly in accordance with the terms of this Note.


The Maker agrees to pay on demand all costs of collection, including reasonable
attorneys’ fees, incurred by the Holder in enforcing the obligations of the
Maker under this Note.


No delay or omission on the part of the Holder in exercising any right under
this Note shall operate as a waiver of such right or of any other right of the
Holder, nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of the same or any other right on any future occasion. The
Maker and every indorser or guarantor of this Note regardless of the time, order
or place of signing waives presentment, demand, protest and notices of every
kind of assents to any extension or postponement of the time of payment or any
other indulgence, to any substitution, exchange or release of collateral, and to
the addition or release of any other party or person primarily or secondarily
liable.


This Note may be prepaid in whole or in part at any time or from time to time
without the consent of the Holder. Any such prepayment shall be without premium
or penalty.


The Maker agrees that the funds provided by this Note shall be deposited in a
bank account in the People’s Republic of China and shall be used exclusively to
support the payment of VAT advances to the PRC Customs Office against goods in
hand based on duly executed service agreements and orders from bona fide
customers of SinoHub.


None of the terms or provisions of this Note may be excluded, modified or
amended except by a written instrument duly executed on behalf of the Holder
expressly referring to this Note and setting forth the provision so excluded,
modified or amended.


All rights and obligations hereunder shall be governed by the laws of the
Commonwealth of Massachusetts and this Note is executed as an instrument under
seal.
 
 

  By: /s/ Lei Xia     President     SinoHub, Inc.


 
 

--------------------------------------------------------------------------------


